 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:18-MC-00107-TLN-KJN
12                 Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                     FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                       AND/OR TO OBTAIN AN INDICTMENT
                                                     ALLEGING FORFEITURE
14   APPROXIMATELY $122,840.00 IN U.S.
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Jonathan Schaff (“claimant”), by and through their respective counsel, as follows:

19          1.     On or about August 30, 2017, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Customs and Border Protection (“CBP”) and Homeland Security Investigations

21 (“HSI”) (collectively the “federal agencies”), with respect to the Approximately $122,840.00 in U.S.

22 Currency (hereafter “defendant currency”), which was seized on March 16, 2017.

23          2.     The federal agencies sent the written notice of intent to forfeit required by 18 U.S.C. §
24 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

25 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a

26 claim to the defendant currency as required by law in the administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
                                                                               Stipulation and Order to Extend Time
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was November 28, 2017.

 4              4.      Although the defendant currency was seized in Solano County in the Eastern District of

 5 California, the seizure was originally referred to the U.S. Attorney’s Office for the Eastern District of

 6 Pennsylvania, which filed several stipulations for extensions of time, as detailed below. The stipulations

 7 filed in the Eastern District of Pennsylvania identified two seized assets claimed by Schaff, the defendant

 8 currency and $82,900 in U.S. Currency seized from a residence in Philadelphia. This stipulation is

 9 limited to the defendant currency and excludes the $82,900 seized in Philadelphia.

10              5.      By Stipulation and Order filed on November 2, 2017 in the Eastern District of

11 Pennsylvania, the parties stipulated to extend to February 2, 2018, the time in which the United States is

12 required to file a civil complaint for forfeiture against the defendant currency and/or to obtain an
                                                                            1
13 indictment alleging that the defendant currency is subject to forfeiture.

14              6.      By Stipulation and Order filed January 17, 2018 in the Eastern District of Pennsylvania,

15 the parties stipulated to extend to April 6, 2018, the time in which the United States is required to file a

16 civil complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

17 the defendant currency is subject to forfeiture.

18              7.      By Stipulation and Order filed March 27, 2018 in the Eastern District of Pennsylvania, the

19 parties stipulated to extend to June 5, 2018, the time in which the United States is required to file a civil

20 complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that the

21 defendant currency is subject to forfeiture.

22              8.      By Stipulation and Order filed May 21, 2018, the parties stipulated to extend to July 20,

23 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

25 forfeiture.

26              9.      By Stipulation and Order filed August 13, 2018, the parties stipulated to extend to

27
     1
         The Court Orders from the Eastern District of Pennsylvania case were attached to ECF No. 1 in Case No. 2:18-MC-00107-
28 TLN-KJN.
                                                                   2
                                                                                           Stipulation and Order to Extend Time
 1 September 3, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 2 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 3 subject to forfeiture.

 4          10.     By Stipulation and Order filed September 4, 2018, the parties stipulated to extend to

 5 October 3, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          11.     By Stipulation and Order filed October 2, 2018, the parties stipulated to extend to

 9 December 3, 2018, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          12.     By Stipulation and Order filed December 11, 2018, the parties stipulated to extend to

13 February 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

15 subject to forfeiture.

16          13.     By Stipulation and Order filed February 5, 2019, the parties stipulated to extend to April

17 2, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

18 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

19 forfeiture.

20          14.     By Stipulation and Order filed March 29, 2019, the parties stipulated to extend to May 31,

21 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

23 forfeiture.

24          15.     By Stipulation and Order filed May 23, 2019, the parties stipulated to extend to August

25 29, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

26 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

27 forfeiture.

28          16.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties stipulate by agreement to further
                                                        3
                                                                                Stipulation and Order to Extend Time
 1 extend to October 28, 2019, the time in which the United States is required to file a civil complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture.

 4          17.    Accordingly, the parties agree that the deadline by which the United States shall be

 5 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 6 alleging that the defendant currency is subject to forfeiture shall be extended to October 28, 2019.

 7 Dated: 8/28/2019                                      McGREGOR W. SCOTT
                                                         United States Attorney
 8
                                                  By:    /s/ Kevin C. Khasigian
 9                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
10

11

12 Dated: 8/28/2019                                      /s/ Eric Honig______
                                                         ERIC HONIG
13                                                       Attorney for potential claimant
                                                         Jonathan Schaff
14
                                                         (Authorized by email)
15

16

17          IT IS SO ORDERED.

18 Dated: August 28, 2019
                                                             Troy L. Nunley
19                                                           United States District Judge
20

21

22

23

24

25

26

27

28
                                                         4
                                                                               Stipulation and Order to Extend Time
